Case 5:18-cv-00342-BJD-PRL Document17 Filed 02/20/19 Page 1 of 2 PagelD 69

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
OCALA DIVISION
MAX FINZER,
Plaintiff,
Vv. Case No. 5:18-cv-342-Oc-39PRL
WELLS FARGO BANK, N.A.,

Defendant.
/

ORDER OF DISMISSAL

This matter is before the Court on the Joint Stipulation of Dismissal with Prejudice
(Doc. No. 16; Stipulation) filed on February 18, 2019. In the Stipulation, the parties state
that they agree to the dismissal of this case with prejudice. See Stipulation at 1.
Accordingly, it is hereby

ORDERED:

1. This case is DISMISSED with prejudice.

2. Each party shall bear its own costs and fees.

3 The Clerk of the Court is directed to terminate all pending motions and close
the file.

ah
DONE and ORDERED in Jacksonville, Florida this MO day of February, 2019.

BRIAN J. DAVIS
United States District Judge
Case 5:18-cv-00342-BJD-PRL Document 17 Filed 02/20/19 Page 2 of 2 PagelD 70

cs

(

Copies to:

Counsel of Record
